Citation Nr: 1236159	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  11-32 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether an overpayment of VA educational assistance benefits in the amount of $8,403.87 was properly created.

2.  Entitlement to waiver of an overpayment of VA educational benefits in the amount of $8,403.87. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 2001 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in which the RO terminated the Veteran's education benefits retroactively from September 15, 2010, creating an overpayment of $8,403.87.  The Veteran challenged the validity of the debt created by the overpayment and requested a waiver of the debt.  In September 2011, the Committee on Waivers and Compromises at the RO denied his request for a waiver of the debt.

In September 2012, the Veteran testified at a Board hearing at the RO in Honolulu, Hawaii; a transcript of the hearing is of record.

During the Board hearing, the Veteran raised the issue as to whether he is entitled to recoup the Chapter 33 (Post 9/11 GI Bill) benefits for the months of overpayment.  Because this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a waiver of overpayment of VA education benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran received VA education benefits for enrollment in eleven credit hours for term from August 23, 2010 to December 16, 2010.

2.  In February 2011, VA received notice that the Veteran had withdrawn from all his courses effective September 15, 2010, thereby creating a valid debt.


CONCLUSION OF LAW

The debt created by the payment of VA educational assistance benefits in the amount of $8,403.87 is valid.  38 U.S.C.A. §§ 501, 3323; 38 C.F.R. §§ 1.911, 21.9635, 21.9695 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v.Principi, 16 Vet. App. 132 (2002)).  Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the creation of the overpayment.  In short, the Board concludes from its review that the requirements for the fair development of the appeal have been met in this case.

Analysis

The preliminary issue of the validity of a debt (whether the overpayment was properly created) is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962 (2011).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2011). 

In this case, the Veteran received Chapter 33 education benefits for the Fall 2010 term at Kapiolani Community College (Kapiolani).  The enrollment term was from August 23, 2010 to December 16, 2010.  VA received notice that the Veteran had withdrawn from all his classes, effective September 15, 2010, which created an overpayment.  The Veteran asserts that he did not withdraw from classes and therefore the overpayment is not valid.  

In July 2010, the Veteran was notified that he was awarded education benefits for the term at Kapiolani beginning on August 23, 2010.  He was informed that he must promptly notify the school's Veterans Certifying Official if there was any change in his enrollment.  He was notified that VA generally would not pay for courses he did not attend, courses from which he withdrew, courses he completed but did not count towards graduation, or changes in his active duty status.  

In September 2010, VA received a Notice of Change in Student Status from Kapiolani.  This from indicates the Veteran added three credit hours, for a total of eleven credit hours for the term.  This change was made effective effective August 23, 2010.  

In February 2011, VA received two Notices of Change in Student Status from Kapiolani.  The first notice is somewhat unclear.  It appears the Veteran dropped some credit hours after the drop period had expired.  The second notice indicates the Veteran withdrew all his courses effective September 15, 2000.  The notice indicates the Veteran would receive punitive grades, meaning he would receive grades for the classes that would not count as an earned credit, but would used to determine his progress towards the graduation requirements.  These notices were electronically signed by the certifying official at Kapiolani.

A March 2011 Work Product Summary in the claims file confirms the lump sum payments that were made for the Fall 2010 term.  VA calculated the debts created for nonattendance from September 16, 2010 to December 16, 2010, in the amount of $796.65 for tuition and fees, $1,255.42 for Chapter 30 kicker benefits, and $6,351.80 for housing benefits.  The Veteran has not disputed the manner in which VA calculated the amount of the debt.

In March 2011, VA notified the Veterans that his benefits were terminated effective September 15, 2010 and that he was responsible for all debts resulting from the termination.  Later that month, the Debt Management Center sent three separate letters to the Veteran notifying of each overpayment.  

In this case, the Veteran asserts that he never withdrew from his classes.  During the September 2012 Board hearing, he testified that he had a conflict with one of his teachers and was having difficulties with his classes overall.  He said he accidently deleted classes and had to reregister.  He said he continued to go to school, but ended up failing his classes.  He said that he received an "F" for each class rather than a "W" (i.e., withdrawal).  

In pertinent part, 38 C.F.R. § 21.9635 provides:  

(c) Withdrawal or unsatisfactory completion of all courses.

(1) If the eligible individual, for reasons other than being called or ordered to active duty service, withdraws from all courses or receives all nonpunitive grades and, in either case, there are no mitigating circumstances, VA will terminate educational assistance effective the first date of the term in which the withdrawal occurs or the first date of the term for which nonpunitive grades are assigned. 

(2) If the eligible individual withdraws from all courses with mitigating circumstances or withdraws from all courses for which a punitive grade is or will be assigned, VA will terminate educational assistance for-- (i) Residence training effective the last date of attendance; and (ii) Independent study or distance learning effective on the official date of change in status under the practices of the institution of higher learning. 

(3) When an eligible individual withdraws from an approved correspondence course offered by an institution of higher learning, VA will terminate educational assistance effective the date the last lesson was serviced. 

See 38 U.S.C.A. § 3323 (West 2002 & Supp 2011).

In this case, the Board acknowledges the Veteran's assertions that he did not withdraw from classes from Kapiolani, but finds the change of status notice from the school's certifying official to be controlling.  The Veteran has submitted no evidence indicating that the change of status notice was sent in error or that he made any attempts to rectify the supposed error with Kapiolani.  The only support the Veteran provided for this assertion is the fact that he received "F" grades instead of "Ws" (i.e., withdrawals).  The Board notes, however, that the fact that he received "F" grades for the classes he withdrew from is consistent with the change of notice status, which indicated that he would receive punitive grades.  

The record reflects that the Veteran withdrew from all courses and the Board finds no mitigating circumstances.  VA regulation provides examples of mitigating circumstances, which include but are not limited to:  (1) an illness or mental illness of the individual; (2) an illness or death in the individual's family; (3) an unavoidable change in the individual's conditions of employment; (4) an unavoidable geographical transfer resulting from the individual's employment,; (5) immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) discontinuance of the course by the educational institution; (7) unanticipated active duty for training; or (8) unanticipated difficulties in caring for the individual's child or children.  See 38 C.F.R. § 21.9505.  The Veteran stated that he had conflicts with one of his teachers and difficulties in his courses, but the Board does not find that these issues are the type of mitigating circumstances contemplated by the regulation.  

In this case, because the Veteran withdrew from all courses and there were no mitigating circumstances, VA was obligated to terminate his educational assistance effective the first date of the term.  See 38 C.F.R. § 21.9635(c).  

As a result of the Veteran's ineligibility for VA education benefits, an overpayment was created.  Generally, an overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  See 38 U.S.C.A. § 3323 (West Supp. 2011); 38 C.F.R. § 21.9695 (2011).  For these reasons, the Board finds that the overpayment debt in the amount of $8,403.87 was proper.



ORDER

The overpayment of VA educational assistance benefits in the calculated amount of $8,403.87 was properly created.


REMAND

As discussed above, the Veteran requested a waiver of the debt created by the overpayment of VA education benefits, which was denied by the Committee on Waivers and Compromises at the Muskogee RO in September 2011.  Later that month, the Veteran submitted a notice of disagreement with this decision.  By filing a timely notice of disagreement, the Veteran has initiated appellate review of entitlement to a waiver of the overpayment debt; however, the RO has yet to issue a statement of the case (SOC) with respect to this issue, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should furnish to the Veteran an SOC on the issue of entitlement to a waiver of an overpayment of VA educational benefits in the amount of $8,403.87, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


